t c no united_states tax_court intermet corporation subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is the common parent of an affiliated_group_of_corporations the group that included l during the period from to pursuant to sec_172 i r c p seeks to carry back to certain expenses_incurred by l during for the group had a consolidated_net_operating_loss as defined in sec_1_1502-21a income_tax regs and l had separate_taxable_income as defined in sec_1 income_tax regs held the expenses in issue do not qualify for the 10-year carryback provided in sec_172 i r c because the expenses do not qualify as specified liability losses sll's within the meaning of sec_172 i r c the expenses do not qualify as sll's within the meaning of sec_172 i r c because they were not taken into account in computing the net_operating_loss for the year as required by sec_172 sec_1_1502-21a sec_1_1502-12 income_tax regs eric r fox hamish p m hume and clifton b cates iii for petitioner wilton a baker alfred c bishop jr steven j hankin richard osborne and teri a culberton for respondent wells judge respondent determined a deficiency in petitioner intermet corporation's intermet federal_income_tax in the amount of dollar_figure for the deficiency arose out of respondent's disallowance of intermet's specified_liability_loss carryback from to after concessions by petitioner the issues to be decided are whether for purposes of the 10-year carryback provided in sec_172 certain expenditures incurred by lynchburg foundry co lynchburg a member of the intermet consolidated_group qualify as specified_liability_loss within the meaning of sec_172 and if so to what extent the specified liability losses may be carried back by the consolidated_group unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact the parties submitted the instant case on the basis of fully stipulated facts and certain stipulated exhibits the parties' stipulation of facts is incorporated in this opinion by reference and found accordingly intermet a georgia corporation had its principal office in troy michigan when it filed the petition in the instant case intermet is the common parent of an affiliated_group_of_corporations the group that manufactures precision iron castings for automotive and industrial equipment producers for calendar years through the group filed consolidated federal_income_tax returns during those years all members of the group used the accrual_method of accounting for both financial_accounting and federal_income_tax purposes lynchburg was a member of the group during each year from through on its consolidated federal_income_tax return the group reported a consolidated_net_operating_loss cnol in the amount of dollar_figure during date the group filed form 1120x amended u s_corporation income_tax return claiming a carryback to for specified liability losses_incurred during in the amount of dollar_figure during the group's cnol exceeded the sum of the claimed specified liability losses members of the group that claimed specified liability losses reported separate_taxable_income as defined in sec_1 income_tax regs and specified_liability_loss deductions as follows member separate specified_liability_loss taxable_income deductions lynchburg foundry co dollar_figure big_number intermet corp columbus foundries inc big_number commercial precision machining inc big_number dollar_figure big_number big_number big_number in the notice_of_deficiency issued on date respondent disallowed the group's claimed carryback except to the extent of dollar_figure which was the amount of the specified_liability_loss deductions reported by commercial precision machining inc petitioner conceded the group's claimed carryback to the extent of dollar_figure and the parties have stipulated that the remainder of the carryback dollar_figure is attributable solely to specified_liability_loss deductions claimed by lynchburg during the disallowed specified liability losses in issue consist of the following amounts paid_by lynchburg during for state tax deficiencies interest on those deficiencies and interest on a federal_income_tax deficiency disallowed specified liability losses amount state tax deficiencies interest on state tax_liabilities interest on a federal_income_tax deficiency dollar_figure dollar_figure dollar_figure the aforementioned state taxes and interest arose out of the state of michigan's audit of lynchburg's and michigan single business tax returns during lynchburg paid the michigan single business tax deficiencies and the related interest the aforementioned interest on a federal_income_tax deficiency arose out of an audit by the internal_revenue_service the service of the group's consolidated federal_income_tax returns for and the resulting adjustment to lynchburg's separate_taxable_income for that year during lynchburg and the service resolved their differences and lynchburg paid interest on its agreed upon federal_income_tax deficiency during lynchburg properly deducted the additional state taxes and interest it paid during that year opinion sec_172 allows a net_operating_loss_deduction for the aggregate of net_operating_loss carrybacks and carryovers to the taxable_year the term net_operating_loss nol is defined in sec_172 to mean the excess of deductions allowed by chapter over gross_income sec_172 provides the carryback and carryover periods for nol's sec_172 generally provides that the carryback period for an nol i sec_3 years and that the carryover period i sec_15 years sec_172 provides a special rule that extends the carryback period from years to years for specified liability losses effective for taxable years beginning after date the carryback period for an nol i sec_2 years and the carryforward period is years taxpayer_relief_act_of_1997 publaw_105_34 111_stat_950 the term specified_liability_loss hereinafter sll is defined in sec_172 f which states in part sec_172 rules relating to specified_liability_loss -- for purposes of this section-- in general --the term specified_liability_loss means the sum of the following amounts to the extent taken into account in computing the net_operating_loss for the taxable_year b any amount not described in subparagraph a allowable as a deduction under this chapter with respect to a liability which arises under a federal or state law or out of any tort of the taxpayer if-- i in the case of a liability arising out of a federal or state law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year a liability shall not be taken into account under subparagraph b unless the taxpayer used an accrual_method of accounting throughout the period or periods during which the acts or failures to act giving rise to such liability occurred limitation --the amount of the specified_liability_loss for any taxable_year shall not exceed the omnibus budget reconciliation act of obra publaw_101_508 sec b stat combined former sec_172 relating to product_liability losses and k relating to deferred statutory or tort liability losses redesignating them sec_172 effective for nol's for taxable years beginning after date obra sec c stat the amount of the net_operating_loss for such taxable_year the consolidated_return_regulations provide rules concerning the determination and use of nol's in the consolidated_return context sec_1_1502-11 income_tax regs prescribes that consolidated_taxable_income is to be determined by taking into account the separate_taxable_income of each member of the group and among other things any consolidated_net_operating_loss_deduction id sec_1_1502-21a income_tax regs provides that the cnol deduction is equal to the aggregate of the cnol carryovers and carrybacks to the taxable_year in pertinent part sec_1_1502-21a income_tax regs provides that the cnol carryovers and carrybacks to the taxable_year shall consist of any of the group's cnol's that may be carried back or over to the taxable_year under the provisions of sec_172 during the department of the treasury promulgated sec_3 1502-21t temporary income_tax regs fed reg date generally effective for consolidated_return years beginning on or after date sec_1_1502-21t temporary income_tax regs fed reg date former sec_1_1502-21 income_tax regs was redesignated sec_1_1502-21a income_tax regs generally effective for consolidated_return years beginning before date t d 1996_2_cb_119 in certain circumstances a consolidated_group may apply the temporary regulations to all consolidated_return years ending on or after date and beginning before date sec_1_1502-21t temporary income_tax regs fed reg date the consolidated_return_year in issue began before date and neither party contends that the temporary regulations apply in the instant case accordingly it is undisputed that sec_1_1502-21a income_tax regs applies to the consolidated_return_year in issue sec_1_1502-21a income_tax regs provides that the cnol shall be determined by taking into account the separate_taxable_income as determined under sec_1_1502-12 of each member of the group and certain enumerated consolidated items finally sec_1_1502-12 income_tax regs provides that the separate_taxable_income of a member including a case in which deductions exceed gross_income is determined with certain modifications as if the member were not a member of the group sec_1_1502-21a income_tax regs reads as follows f consolidated_net_operating_loss the consolidated_net_operating_loss shall be determined by taking into account the following the separate_taxable_income as determined under sec_1_1502-12 of each member of the group computed without regard to any deduction under sec_242 any consolidated capital_gain_net_income net_capital_gain for taxable years beginning before date any consolidated sec_1231 net_loss any consolidated_charitable_contributions_deduction any consolidated_dividends_received_deduction determined under sec_1_1502-26 without regard to paragraph a of that section and any consolidated sec_247 deduction determined under sec_1_1502-27 without regard to paragraph a ii of that section in the instant case petitioner contends that the group properly carried back to the taxes and interest_paid by lynchburg during petitioner argues that the taxes and interest in issue constitute sll's within the meaning of sec_172 because the liabilities arose out of state and federal_law the act or failure to act giving rise to the liabilities occurred more than years before and all members of the group used the accrual_method of accounting throughout the period during which the acts or failures to act giving rise to the liabilities occurred additionally petitioner contends that pursuant to sec_172 the entire amount of the sll's in issue may be carried back to because the amount claimed as sll's for does not exceed the amount of the cnol reported by the group for sec_172 does not state whether the limitation provided by that section applies to each individual member of a consolidated_group or to the group as a whole petitioner contends however that notwithstanding the 10-year carryback period provided in sec_172 sll's may not be carried back to any taxable_year beginning before date obra sec b b stat petitioner contends that the tax deficiencies and interest liabilities in issue arose simultaneously from the group's failure_to_file accurate state and federal_income_tax returns if sec_172 is to be applied on a consolidated basis all of the deductions in issue that otherwise qualify as sll's within the meaning of sec_172 would be eligible for the continued the limitation must be applied to the group as a whole because under the consolidated_return_regulations an nol in a consolidated_group exists only on a consolidated basis and each separate member of a consolidated_group is incapable of having its own nol accordingly petitioner concludes that sec_172 can be applied in the consolidated_group context only by comparing the consolidated group's sll8 for the year with the consolidated group's cnol for the year respondent contends that petitioner is not entitled to carry back to any of the deductions attributable to the taxes and interest_paid by lynchburg during respondent argues that the taxes and interest in issue do not qualify for the year carryback because they are not sll's within the meaning of sec_172 specifically respondent argues that sec_172 was intended to apply to a narrow class of liabilities to which the taxes and interest in issue do not continued year carryback because the group's consolidated_net_operating_loss cnol for exceeds the amount claimed as sll's for if however sec_172 is to be applied on a separate company basis none of the deductions in issue would be eligible for the 10-year carryback whether or not they otherwise qualify as sll's under sec_172 because lynchburg had separate_taxable_income rather than a loss for other members of the group claimed sll's for respondent allowed the carryback of some of the claimed sll's in the notice_of_deficiency and petitioner conceded that it is not entitled to carryback some of the claimed sll's the only sll's that remain in issue are those claimed by lynchburg for belong see eg 107_tc_177 additionally respondent contends that even if the deductions for the taxes and interest in issue qualify as sll's under sec_172 petitioner is not entitled to a carryback for those deductions because they were not taken into account in computing the group's cnol for the year as required by sec_172 respondent asserts that the deductions in issue were not taken into account in computing the group's cnol because they were exhausted by lynchburg's separate_income the first issue we consider is whether the deductions for the taxes and interest in issue were taken into account in computing the nol for the year as required by sec_172 lynchburg with gross_income in excess of allowable deductions had no nol for see sec_172 accordingly none of the deductions in issue were taken into account in computing an nol with respect to lynchburg accordingly we must decide whether the deductions in issue were taken into account in the computation of the group's cnol a review of sec_172 and the consolidated_return_regulations reveals that a member with separate_taxable_income cannot contribute to the group's cnol although the consolidated in light of our holding infra it is unnecessary for us to reach this issue return regulations speak in terms of a cnol see sec_1_1502-21a income_tax regs it is quite clear that the cnol is to be determined by taking into account the separate_taxable_income or loss of each member of the group see 111_tc_105 sec_1_1502-21a sec_1_1502-12 income_tax regs under sec_1_1502-21a income_tax regs the cnol is computed by combining the separate_taxable_income or losses of the members and then adjusting for certain items that are taken into account on a consolidated basis accordingly under the regulations the first step in determining the cnol is to compute the separate_taxable_income or loss of each member pursuant to sec_1_1502-12 income_tax regs the separate_taxable_income or loss of a member is computed with certain modifications as if the member were a separate corporation the computation of separate_taxable_income or loss under sec_1_1502-12 income_tax regs excludes certain items that are taken into account on a consolidated basis including nol's capital_gains_and_losses sec_1231 gains and losses charitable_contributions and the dividends received deduction see sec_1_1502-12 through l n income_tax regs sll's are not included among the modifications to the computation of separate_taxable_income under sec_1_1502-12 income_tax regs the next step in the determination of the cnol is to combine the separate taxable incomes and losses of the members in the aggregation of the separate_taxable_income and losses current losses of members offset current income of other members certain specified consolidated items are then taken into account see sec_1_1502-21a income_tax regs sll's are not listed among the items which are to be taken into account on a consolidated basis under sec_1_1502-21a income_tax regs the consolidated_return_regulations specifically identify several items that are to be treated on a consolidated basis those regulations however do not use the term consolidated specified_liability_loss or incorporate such a concept by directing that sll's be treated on a consolidated basis consequently we conclude that sll's are not to be taken into account separately as consolidated items for purposes of computing the group's cnol see eg 31_fedclaims_598 affd without published opinion 59_f3d_181 fed cir court rejected the concept of a consolidated product_liability_loss under the consolidated_return_regulations instead sll's are to be netted against the member's items of income in the computation of separate_taxable_income or loss under sec_1_1502-12 income_tax regs when allowable deductions exceed gross_income the result is an nol sec_172 and the excess may be carried backward or forward to offset income in other years sec_172 and b no provision however allows the same deduction to be used against income of both current and noncurrent years simply put once a deduction is absorbed by income from the current_year it is no longer available as an nol to be carried backward or forward under the consolidated_return_regulations sll's are netted in the first instance against the current income of the individual member and then against the income of the group sec_1 21a income_tax regs if the sll's are totally absorbed by the current income items of the member in the computation of its separate_taxable_income under sec_1 income_tax regs as in the instant case those deductions are exhausted and cannot be used again by the group as sll's against income in carryback yearsdollar_figure in effect a member that has separate_taxable_income within the meaning of sec_1 income_tax regs has no sll to be carried back because the sll expenses have been used to offset the member's income currently consequently the sll expenditures of a member with a consolidated_group with a cnol would however be eligible to carry back the sll deductions of a member that has separate loss within the meaning of sec_1_1502-12 income_tax regs in that case the sll deductions would be absorbed neither by the individual member's gross_income in the computation of separate_taxable_income or loss under sec_1_1502-12 income_tax regs nor by the separate taxable incomes of the other members in the aggregation of the member's separate taxable incomes and losses under sec_1_1502-21a income_tax regs separate_taxable_income computed under sec_1_1502-12 income_tax regs are not taken into account in the computation of the consolidated group's cnol as required by sec_172 lynchburg had separate_taxable_income after taking into account its allowable deductions including the deductions for the taxes and interest in issue accordingly we conclude that the deductions for the taxes and interest in issue do not qualify as sll's within the meaning of sec_172 because they were not taken into account in the computation of the group's cnol as required by sec_172 petitioner contends that the consolidated_return_regulations require a unified computation of the group's nol at the consolidated level accordingly petitioner contends the sum of the deductions attributable to sll's of all the members of the group are used to calculate the group's cnol regardless of whether any particular member has positive or negative separate_taxable_income the sum of such deductions petitioner argues limits the amount of the group's cnol that may be carried back years in essence petitioner argues that sll's should be considered solely on a consolidated basis congress delegated broad authority to the commissioner to establish regulations for filing consolidated_returns sec_1502 in order to qualify for treatment as a consolidated_group all members must agree to be bound by the consolidated_return_regulations as promulgated by the commissioner sec_1501 as we see it petitioner's position ignores those regulations sec_1_1502-21a income_tax regs provides the exclusive method for computing the nol of a consolidated_group the computation of the cnol under sec_1_1502-21a income_tax regs begins with the computation of each member's separate_taxable_income under sec_1_1502-12 income_tax regs accordingly the cnol is not computed purely on a consolidated basis moreover as discussed supra pincite sll's are not treated on a consolidated basis under the consolidated_return_regulations similarly there is no provision in the code for a consolidated slldollar_figure as neither the code nor the regulations direct that sll's are to be treated on a consolidated basis and in light of the general principle that deductions are construed narrowly 503_us_79 417_us_134 we must reject petitioner's position see eg amtel inc v united_states supra pincite petitioner contends that its position is in harmony with the underlying purpose of the consolidated_return_regulations which is to tax an affiliated_group_of_corporations as a single by contrast congress has directed single entity treatment for purposes of sec_172 with respect to corporate equity reduction interest loss as defined in sec_172 see sec_172 economic business unit see 103_tc_161 those regulations however do not treat a consolidated_group on a pure single entity basis for purposes of computing the cnol see sec_1_1502-21a sec_1_1502-12 income_tax regs because lynchburg had no separate loss under sec_1_1502-12 income_tax regs lynchburg had no sll rather lynchburg's sll deductions were offset by its gross_income because lynchburg's sll deductions were absorbed by its current income those deductions were not taken into account in computing the group's cnol accordingly the group's cnol did not include any sll attributable to lynchburg where a group has deductions in excess of gross_income the group cannot characterize part of its cnol as sll merely because a member had deductions of a type that would otherwise qualify as slldollar_figure petitioner contends that amtel inc v united_states supra and norwest corp and subs v commissioner supra are readily distinguishable from the instant casedollar_figure although neither case as discussed infra because we conclude that the deduction sec_12 for the taxes and interest in issue were not taken into account in the computation of the group's cnol we do not consider whether the deductions for taxes and interest otherwise qualify as sll within the meaning of sec_172 petitioner also cites an unpublished order from the united states district_court for the western district of north carolina in united dominion indus inc v united_states a f t r 2d u s t c par w d n c as support for its position on facts similar to the instant case the court in united dominion examined the interplay between sec_172 continued is factually on point with the instant case we cited both cases in our analysis above because they offer insight into the operation of the consolidated_return_regulations as they relate to the nol of a consolidated_group in light of our holding that the deductions for the taxes and interest in issue do not qualify as sll's within the meaning of sec_172 because they were not taken into account in the computation of the group's cnol as required by sec_172 it is unnecessary to reach the parties' arguments concerning the application of sec_172 and f to the instant case continued i r c and the consolidated_return_regulations the court found that the parent of a consolidated_group could carry back to a consolidated_year product_liability losses pll's as defined in sec_172 i r c attributable to a member of the group that had separate_taxable_income sec_172 i r c defined a pll as the lesser_of the nol or the sum of the deductions attributable to expenses related to product_liability the court concluded that because the individual member's pll's were less than the group's cnol the group was entitled to carry back the member's pll deductions united dominion is clearly distinguishable from the instant case because sec_172 i r c predecessor to sec_172 did not contain the language in sec_172 which limits sll's to those that are taken into account in the computation of the nol for the year 31_fedclaims_598 affd 59_f3d_181 concerned the carryback of product_liability losses as defined in sec_172 predecessor to sec_172 to a separate_return_year 111_tc_105 concerned the carryback of a consolidated group's cnol attributable to bank member's bad_debts under sec_172 we have considered the parties' remaining arguments and conclude that they are without merit to reflect the foregoing decision will be entered for respondent
